OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


            OFFICIAL BUS!
            STATE OF TEXA§.
            PENALTY FOR ,1-';
3/4/2015    PRIVATE USE :;Z                                                    MAR06   2015

SMITH, WILLIAM DENON TKCt. No*!^§3%530%ftffPFROM 'WR^82,8r5Sl-02
This is to advise that the Court""has'denied^without written order the application for
writ of habeas corpus on the findings'of the tnalcourt without a hearing.
                                                                           Abel Acosta, Clerk

                              WILLIAM DENON SMITH
                                              TDC# 1928399




                                                                     f$J$?